DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 9/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 3, 5, 7, 10 and 14, and addition of claims 19 and 20 are acknowledged.
Claims 1-18 are currently pending and have been examined under the effective filing date of 11/17/2017.
Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive. 
Regarding page 7, a reference teaches the claimed limitations if the reference discloses the claimed limitations.  Kline discloses notifying a purchaser by receipt of a nutritional label that includes caloric information.  Briancon, in ¶0040, discloses the addition of allergen information.  In this way, the references discloses the claimed limitations and therefore teach the claimed limitations. 
Regarding page 8, Kline discloses notifying a purchaser of nutritional information, but not when a limit has been set and reached. Examiner submits prior art that discloses claim amendments regarding notification of excess amounts in reference to customer’s preferences.    Pedley teaches a user’s dietary restrictions being a certain amount and notifying a purchaser if a product exceeds that amount.  (Pedley ¶0026; the proprietary diet program could indicate to the 
Regarding page 9, Examiner disagrees with Applicant’s statements regarding Briancon and holds that Briancon cures the defects of Kline in regards to the limitation of identifying a purchaser. Applicant is directed to Briancon again to see the disclosure of Briancon ¶0070.  (controlled transfer of proprietary information through the use of contextual scanning is illustrated. A shopper (401) carries portable computer/phone (402) along with a loyalty card (203).)  A loyalty card is one way of identifying a purchaser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (Patent No. US 10,657,780 B1) in view of Briancon (Pub. No. US 2013/0173338 A1,) and in further view of Pedley et al. (Pub. No. US 2014/0214618 A1.)
Regarding Claims 1 and 10, Kline discloses a measuring device comprising: 
a weight meter configured to measure a weight; and (Kline 28:15; weighing apparatus 1114)
a processor configured to 
communicate with a memory (Kline 33:65; This result may be stored for further processing, i.e., in memory associated with the system 1201.)
determine, on the basis of a weight of at least one consumable measured by the weight meter, an intake amount involved in consumption of the at least one consumable concerning at least one of a component or a caloric amount (Kline 14:64; displaying, inter alia, servings per container, serving size, calories per serving, calories per container, etc.) determined in advance; (Kline 27:05-10; weighing apparatus 1114 of the present disclosure may be configured to determine, based on the quantity of food or beverage product placed therein or thereon, one or more ingredient attributes or Nutrition Facts, based on the scanned or inputted product attribute information)
Kline does not disclose a processor configured to identify a purchaser of the at least one consumable, or
to perform notification processing to notify the purchaser when a reference amount, which is decided in association with the purchaser identified by the processor and obtained from the memory, and the intake amount determined by the processor are in a predetermined relation 
Pedley discloses performing notification processing to notify the purchaser when a reference amount, which is decided in association with the purchaser identified by the processor and obtained from the memory, and the intake amount determined by the processor are in a predetermined relation such that the intake amount is in excess of the reference amount that is decided in association with the purchaser. (Pedley ¶0026; the proprietary diet program could indicate to the customer if a product has been scanned that contains ingredients that have been strictly forbidden in the diet, such as carbohydrates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline and Pedley in order to allow a consumer to input their dietary preferences into the device (Pedley ¶0026,) thereby allowing the device to filter through the product information. The motivation to combine can be found in Pedley at ¶0024 (Exemplary healthy choices that can be made include avoiding excessive calories, avoiding excessive sodium, and eating a recommended amount of dietary fiber.)
Briancon discloses processor configured to identify a purchaser of the at least one consumable.  (Briancon ¶0070; controlled transfer of proprietary information through the use of contextual scanning is illustrated. A shopper (401) carries portable computer/phone (402) along with a loyalty card (203).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline with Briancon in order to allow a consumer to input their dietary preferences into the device (Briancon ¶0070,) thereby allowing the device to filter through the product information.

Regarding Claims 2 and 11, Kline as modified by Briancon  and Pedley discloses the device according to claim 1, but not further comprising a reader configured to read an identification code stored in a storage medium, wherein 
the processor is configured to identify the purchaser as a person identified by the identification code read by the reader.  
Briancon discloses a reader configured to read an identification code stored in a storage medium, wherein 
the processor is configured to identify the purchaser as a person identified by the identification code read by the reader.  (Briancon ¶0070; controlled transfer of proprietary information through the use of contextual scanning is illustrated. A shopper (401) carries portable computer/phone (402) along with a loyalty card (203).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline with Briancon in order to allow a consumer to input their dietary preferences into the device (Briancon ¶0070,) thereby allowing the device to filter through the product information.

Regarding Claims 3 and 12, Kline as modified by Briancon and Pedley discloses the device according to claim 1, wherein the processor is configured to transmit information to one or more information terminals. (Kline 28:04; display 1102.)

Regarding Claims 4 and 13, Kline as modified by Briancon and Pedley discloses the device according to claim 1, wherein the processor is configured to cause a display to show the notification and a result of the determination of the intake amount. (Kline 28:04; display 1102.)

Regarding Claim 19, Kline as modified by Briancon and Pedley discloses the method of claim 10, wherein the notification processing comprises alerting the purchaser (Kline 21:9; consumer's receipt to include thereon a Nutrition Facts label for each of the food and beverage products in the order.)
Kline does not disclose when the intake amount, which is an amount of allergen, exceeds the reference amount.
Briancon discloses when the intake amount, which is an amount of allergen, exceeds the reference amount. (Briancon ¶0040; The transaction processing system may include a third computer capable of transmitting information including the one or more property attributes associated with the first computer. The one or more property attributes may include a physical property, a nutritional property, an allergy property, an inventory property; and a preference property.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline as modified by Briancon in order to allow a consumer to input their dietary preferences into the device (Briancon ¶0070,) thereby allowing the device to filter through the product information.  The motivation for combining can be found in Briancon ¶0003; Collecting information about purchases for the purpose of helping consumers with food budgeting, diet monitoring or to provide economic offers.

Regarding Claim 20, Kline as modified by Briancon and Pedley discloses the method of claim 10, wherein the notification processing comprises displaying a plurality of messages simultaneously. (Kline 27:05-10; weighing apparatus 1114 of the present disclosure may be configured to determine, based on the quantity of food or beverage product placed therein or thereon, one or more ingredient attributes or Nutrition Facts, based on the scanned or inputted product attribute information)

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (Patent No. US 10,657,780 B1) in view of Briancon (Pub. No. US 2013/0173338 A1,) Shimizu (JP2002311831A,) and in further view of Pedley et al. (Pub. No. US 2014/0214618 A1.)
Regarding Claim 5, Kline discloses the measuring device comprising: 
a weight meter configured to measure a weight (Kline 27:05; weighing apparatus 1114)
a processor configured to 
communicate with a memory (Kline 33:65; This result may be stored for further processing, i.e., in memory associated with the system 1201.)
determine, on the basis of the weights of respective consumables included in the list generated by the processor, an intake amount involved in consumption of the consumables included in the list concerning at least one of a component or a caloric amount determined in advance; (Kline 27:05-10; weighing apparatus 1114 of the present disclosure may be configured to determine, based on the quantity of food or beverage product placed therein or thereon, one or more ingredient attributes or Nutrition Facts, based on the scanned or inputted product attribute information)
Kline does not disclose a processor configured to identify a purchaser of the consumables; and generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights, or
to perform notification processing to notify the purchaser when a reference amount, which is decided in association with the purchaser identified by the processor and obtained from the memory, and the intake amount determined by the processor are in a predetermined relation such that the intake amount is in excess of the reference amount that is decided in association with the purchaser, or
a processor configured to generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights.
Pedley discloses performing notification processing to notify the purchaser when a reference amount, which is decided in association with the purchaser identified by the processor and obtained from the memory, and the intake amount determined by the processor are in a predetermined relation such that the intake amount is in excess of the reference amount that is decided in association with the purchaser. (Pedley ¶0026; the proprietary diet program could indicate to the customer if a product has been scanned that contains ingredients that have been strictly forbidden in the diet, such as carbohydrates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline and Pedley in order to allow a consumer to input their dietary preferences into the device (Pedley ¶0026,) 
Briancon discloses processor configured to identify a purchaser of the at least one consumable.  (Briancon ¶0070; controlled transfer of proprietary information through the use of contextual scanning is illustrated. A shopper (401) carries portable computer/phone (402) along with a loyalty card (203).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline with Briancon in order to allow a consumer to input their dietary preferences into the device (Briancon ¶0070,) thereby allowing the device to filter through the product information.
Shimizu discloses a processor configured to generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights (Shimizu ¶0017; calorie weighing scale 1 of the above embodiment can be used by a person who has obtained foods 20 such as sugar beet, seafood, and vegetables in a supermarket or the like so that the total calories for each packaging pack P having a variety / part number indication can be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline as modified by Briancon with Shimizu in order to display the different foods being weighed (Shimizu ¶0017,) thereby allowing the consumer to identify the container by the label.

Claims 7 and 8 are rejected on the same basis as claims 3 and 4, with the additional limitation of a processor configured to generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights.
Shimizu discloses generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights (Shimizu ¶0017; calorie weighing scale 1 of the above embodiment can be used by a person who has obtained foods 20 such as sugar beet, seafood, and vegetables in a supermarket or the like so that the total calories for each packaging pack P having a variety / part number indication can be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline with Shimizu in order to display the different foods being weighed (Shimizu ¶0017,) thereby allowing the consumer to identify the container by the label.

Regarding Claim 9, Kline as modified by Briancon, Pedley and Shimizu discloses the device of claim 5, wherein the processor is configured to determine the intake amount for a combination of different consumables placed on a single container. (Kline 27:65-28:04; food or beverage product or product mixture may be processed, mixed, or blended within the dispenser 1100 to create a flowable or semi-flowable dispensed product that may be dispensed via the dispensing outlet 1106. And, the Nutrition Facts and/or ingredient attributes associated with such dispensed product may be indicated on the dispenser display 1102.)

Claims 6 and 15 are rejected on the same basis as claims 2 and 11, with the additional limitation of a processor configured to generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights.
Shimizu discloses generate a list of consumables, weights of which are already measured by the weight meter, the list of consumables including the measured weights (Shimizu ¶0017; calorie weighing scale 1 of the above embodiment can be used by a person who has obtained foods 20 such as sugar beet, seafood, and vegetables in a supermarket or the like so that the total calories for each packaging pack P having a variety / part number indication can be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kline with Shimizu in order to display the different foods being weighed (Shimizu ¶0017,) thereby allowing the consumer to identify the container by the label.

Claims 14-18 are rejected on the same basis as claims 5-9, respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/            Examiner, Art Unit 3687
	
	/NATHAN C UBER/            Supervisory Patent Examiner, Art Unit 3687